Case 19-80064-TLS           Doc 336       Filed 02/06/19 Entered 02/06/19 17:05:41                       Desc Main
                                         Document      Page 1 of 7


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                        )
In re:                                                                  ) Chapter 11
                                                                        )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064-TLS
                                                                        )
                          Debtors.                                      ) (Jointly Administered)
                                                                        )

                          NOTICE OF ADDITIONAL STORE CLOSINGS

         PLEASE TAKE NOTICE that on January 18, 2019, the United States Bankruptcy Court

for the District of Nebraska (the “Court”) entered an interim order (the “Store-Closing Order”) in

the above-referenced chapter 11 cases of Specialty Retail Shops Holding Corp. and its affiliated

debtors1 (collectively, the “Debtors”), establishing procedures (the “Procedures”) for the conduct

of Store Closings.2 (Doc. 87).

         PLEASE TAKE FURTHER NOTICE that, pursuant to the Store-Closing Order and by

this written notice (this “Store-Closing Notice”), the Debtors hereby provide notice that they have

determined, in the exercise of their business judgment, to commence Store Closings, in accordance

with the Sale Guidelines, for each Additional Closing Store set forth in as Exhibit A, attached

hereto (the “Additional Store Closing List”).

         PLEASE TAKE FURTHER NOTICE that parties seeking to object to the Additional

Closing Stores listed in the Additional Closing Store List must file and serve a written objection

so that such objection is filed with the Court and is actually received via first class mail, email,


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
    Capitalized terms not defined herein have the meanings ascribed to them in the Store-Closing Order.
Case 19-80064-TLS           Doc 336       Filed 02/06/19 Entered 02/06/19 17:05:41                       Desc Main
                                         Document      Page 2 of 7


ECF, or fax no later than seven days after the date that the Debtors served this Store-Closing

Notice, by the following parties: (a) Kirkland & Ellis LLP, 601 Lexington Avenue, New York,

New York 10022, Attn: Steven Serajeddini and Daniel Rudewicz, and Kirkland & Ellis LLP, 300

North LaSalle Street, Chicago, Illinois 60654, Attn: Travis Bayer and Whitney Fogelberg, and

McGrath North Mullin & Kratz, P.C. LLO, First National Tower, Suite 3700, 1601 Dodge Street,

Omaha, Nebraska 68102, Attn: James J. Niemeier, Michael T. Eversden, and Lauren R.

Goodman, co-counsel to the Debtors; (b) the Office of the United States Trustee for the District of

Nebraska, Attn: Jerry Jensen; (c) Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd.,

13th Floor, Los Angeles, California 90067, Attn: Jeffrey Pomerantz, Esq., counsel to the Official

Committee of Unsecured Creditors; (d) counsel to Wells Fargo Bank, N.A., Otterbourg P.C., 230

Park Avenue, New York, New York 10169, Attn: Chad Simon, Esq. and Daniel Fiorillo, Esq.; and

(e) counsel to Shopko Note Holding, LLC successor to Spirit Realty L.P., Fried, Frank, Harris,

Shriver & Jacobson LLP, One New York Plaza, New York, New York 10004, Attn: Peter Siroka.

        PLEASE TAKE FURTHER NOTICE that, absent an objection being timely filed, the

Debtors are authorized to proceed with conducting the proposed Store Closings at each of the

locations set forth in the Additional Closing Store List, in accordance with the Store-Closing Order

or Final Order, as applicable, the Sale Guidelines, and the Consulting Agreement.

        PLEASE TAKE FURTHER NOTICE that if an objection to an Additional Closing Store

is timely filed and not withdrawn or resolved, the Debtors shall file a notice for a hearing to

consider the objection for the Additional Closing Store as to which such objection relates3 at the

next regularly scheduled omnibus hearing, subject to the right of any party to seek relief on an




3
    An objection to a particular Additional Closing Store on the Additional Closing Store List shall not constitute an
    objection to the other Additional Closing Stores listed on Exhibit A to this Store-Closing Notice.

                                                         2
Case 19-80064-TLS      Doc 336     Filed 02/06/19 Entered 02/06/19 17:05:41          Desc Main
                                  Document      Page 3 of 7


emergency basis on shortened notice, to the extent necessary, so that the Debtors may move

promptly to maximize value and minimize expenses for the benefit of creditors and stakeholders.

Dated: February 6, 2019          /s/ Michael T. Eversden
 Omaha, Nebraska                 James J. Niemeier (NE Bar No. 18838)
                                 Michael T. Eversden (NE Bar No. 21941)
                                 Lauren R. Goodman (NE Bar No. 24645)
                                 MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                 First National Tower, Suite 3700
                                 1601 Dodge Street
                                 Omaha, Nebraska 68102
                                 Telephone:      (402) 341-3070
                                 Facsimile:      (402) 341-0216
                                 Email:          jniemeier@mcgrathnorth.com
                                                 meversden@mcgrathnorth.com
                                                 lgoodman@mcgrathnorth.com
                                 - and -
                                 James H.M. Sprayregen, P.C.
                                 Patrick J. Nash, Jr., P.C. (pro hac vice pending)
                                 Travis M. Bayer (pro hac vice pending)
                                 Whitney Fogelberg (pro hac vice pending)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle
                                 Chicago, Illinois 60654
                                 Telephone:       (312) 862-2000
                                 Facsimile:       (312) 862-2200
                                 Email:           james.sprayregen@kirkland.com
                                                  patrick.nash@kirkland.com
                                                  travis.bayer@kirkland.com
                                                  whitney.fogelberg@kirkland.com
                                 - and -
                                 Steven Serajeddini (pro hac vice pending)
                                 Daniel Rudewicz (pro hac vice pending)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 Email:         steven.serajeddini@kirkland.com
                                                daniel.rudewicz@kirkland.com

                                 Co-Counsel to the Debtors

                                               3
Case 19-80064-TLS   Doc 336    Filed 02/06/19 Entered 02/06/19 17:05:41   Desc Main
                              Document      Page 4 of 7


                                   Exhibit A
                          Additional Store Closing List




                                        1
Shopko GOB                                           Case 19-80064-TLS               Doc 336            Filed 02/06/19 Entered 02/06/19 17:05:41                  Desc Main
Post Petition Closures
                                                                                                       Document      Page 5 of 7
   Count       Store #   Sqft.     Open Date                      Address 1                    Address 2             Address 3                City        State     Zip    Lease Termination   Expected Store Close Date
     1)            5      65,459    01-May-67 230 NORTH WISCONSIN STREET                                                         DEPERE              WI            54115      11/30/2029               5/5/2019
     2)           23      71,806    07-Nov-72 125 MAIN STREET N                                                                  HUTCHINSON          MN            55350      5/31/2026                5/5/2019
     3)           32      97,931    02-Nov-81 2101 WEST BROADWAY                                                                 MONONA              WI            53713      11/30/2029               5/5/2019
     4)           62      90,505     14-Jul-86 301 NORTHWEST BYPASS                                                              GREAT FALLS         MT            59404      11/30/2034               5/5/2019
     5)           63      90,430     13-Oct-86 4215 YELLOWSTONE AVE                                                              CHUBBUCK            ID            83202      11/30/2034               5/5/2019
     6)           66      94,076     13-Jul-87 9520 N NEWPORT HWY                                                                SPOKANE             WA            99218      11/30/2029               5/5/2019
     7)           73      94,163     19-Oct-87 2530 RUDKIN ROAD                                                                  UNION GAP           WA            98903      12/31/2035               5/5/2019
     8)           78      94,106    22-Feb-88 1845 HAINES AVE                                                                    RAPID CITY          SD            57701      11/30/2034               5/5/2019
     9)           88      94,013    12-Sep-88 1150 NORTH MAIN                                                                    LAYTON              UT            84041      5/31/2026                5/5/2019
    10)           89      83,211     12-Jul-89 1651 WEST ROSE STREET            BLUE MTN ML                                      WALLA WALLA         WA            99362      12/31/2035               5/5/2019
    11)           92     106,238     12-Jul-89 867 NORTH COLUMBIA CENTER BLVD                                                    KENNEWICK           WA            99336      12/31/2035               5/5/2019
    12)           96      94,418    27-Sep-89 55 LAKE BOULEVARD                                                                  REDDING             CA            96003      12/31/2031               5/5/2019
    13)           98     100,840    27-Sep-89 2815 CHAD DRIVE                                                                    EUGENE              OR            97408      1/31/2027                5/5/2019
    14)          109      94,248    06-Mar-91 4060 RIVERDALE ROAD                                                                RIVERDALE           UT            84405      11/30/2029               5/5/2019
    15)          111     117,326    12-Mar-92 1230 LANCASTER DRIVE SE                                                            SALEM               OR            97317      1/31/2027                5/5/2019
    16)          116      97,859     16-Oct-93 518 SOUTH TAYLOR DRIVE                                                            SHEBOYGAN           WI            53081      12/31/2035               5/5/2019
    17)          123      73,956    04-Mar-94 900 MEMORIAL DRIVE                                                                 HOUGHTON            MI            49931      12/31/2031               5/5/2019
    18)          127      75,844    07-Mar-95 1450 EAST GENEVA STREET                                                            DELAVAN             WI            53115      12/31/2031               5/5/2019
    19)          145      60,985     24-Jul-98 1190 NORTH 6TH STREET                                                             MONMOUTH            IL            61462      12/31/2031               5/5/2019
    20)          170      89,775     05-Oct-99 2200 LINCOLN STREET              EAST POINTE CENTRE                               RHINELANDER         WI            54501      12/31/2027               5/5/2019
    21)          201      25,875    28-Aug-16 3402 MAIN STREET                                                                   EMMETSBURG          IA            50536      8/31/2031                5/5/2019
    22)          215         791    15-May-17 100 COUNTY RD B                                                                    SHAWANO             WI            54166      5/14/2019                5/5/2019
    23)          501      14,265     07-Jan-05 3705 MONROE ROAD                                                                  DE PERE             WI            54115      5/31/2026                5/5/2019
    24)          502      15,060     07-Jan-05 2585 LINEVILLE ROAD                                                               GREEN BAY           WI            54313      5/31/2026                5/5/2019
    25)          503      12,800     02-Oct-04 1011 N WISCONSIN STREET                                                           PORT WASHINGTON     WI            53074      5/31/2026                5/5/2019
    26)          510         465    17-Sep-12 800 RIVERSIDE DRIVE                                                                WAUPACA             WI            54981      12/31/2018               5/5/2019
    27)          512      32,719    04-Nov-13 598 LUCAS LANE                    P.O. BOX 207                                     ELLSWORTH           WI            54011       5/2/2024                5/5/2019
    28)          528       2,358    30-Dec-12 148 MAIN STREET                                                                    ROUNDUP             MT            59072      10/31/2018               5/5/2019
    29)          529       5,633     02-Jul-12 125 EAST GLENDALE                                                                 DILLON              MT            59725       1/4/2019                5/5/2019
    30)          549      25,911    20-Sep-15 1001 N. CENTER AVENUE                                                              HARDIN              MT            59034      9/30/2030                5/5/2019
    31)          556      25,955    20-Sep-15 471 WINE COUNTRY ROAD                                                              PROSSER             WA            99350      9/30/2030                5/5/2019
    32)          559      27,010    31-Aug-15 429 MICHIGAN AVE                                                                   OROFINO             ID            83544      10/31/2031               5/5/2019
    33)          561      26,192     04-Oct-15 145 BROADWAY AVENUE N                                                             COKATO              MN            55321      10/31/2030               5/5/2019
    34)          579      22,425     04-Oct-15 502 E 8TH AVE                                                                     YUMA                CO            80759      6/30/2025                5/5/2019
    35)          601      36,044     23-Jul-10 802 N. MAIN STREET                                                                KEWAUNEE            WI            54216      7/31/2029                5/5/2019
    36)          608      36,323    11-Nov-11 1010 W. RYAN STREET                                                                BRILLION            WI            54110      11/30/2026               5/5/2019
    37)          609      35,780    11-Nov-11 1120 S.T.H. 67                                                                     KIEL                WI            53042      10/31/2034               5/5/2019
    38)          611      35,775    04-Nov-13 1002 OLD MN AVE                                                                    SAINT PETER         MN            56082      11/30/2028               5/5/2019
    39)          613      25,871    04-Nov-13 946 E. MAIN STREET                                                                 WINNECONNE          WI            54986      11/30/2028               5/5/2019
    40)          624      26,282    06-Aug-12 15900 PICTURE BAY TRAIL                                                            L'ANSE              MI            49946      4/30/2024                5/5/2019
    41)          635      42,998    06-Aug-12 251 S. 4TH STREET                                                                  SAVANNA             IL            61074      12/31/2027               5/5/2019
    42)          638      34,998    06-Aug-12 200 W. BURNSIDE DRIVE             P.O. BOX 647                                     MONTICELLO          IL            61856      5/31/2021                5/5/2019
    43)          640      35,551    06-Aug-12 700 PROGRESS BLVD.                                                                 TUSCOLA             IL            61953      5/31/2021                5/5/2019
    44)          644      36,027    10-Sep-12 11250 NORTH MISSION ROAD                                                           CLARE               MI            48617      5/31/2021                5/5/2019
    45)          659      30,000    06-Aug-12 2410 DAHLKE AVE.                  P.O. BOX 306                                     AUBURN              NE            68305      5/31/2021                5/5/2019
    46)          661      32,753    06-Aug-12 500 PLAZA DRIVE                                                                    WEST POINT          NE            68788      11/30/2027               5/5/2019
    47)          681      24,510    19-Nov-12 202 SUSAN LAWRENCE DRIVE                                                           IDA GROVE           IA            51445      6/17/2021                5/5/2019
    48)          683      24,543    30-Dec-12 109 N. MARKET STREET                                                               AUDUBON             IA            50025      3/31/2019                5/5/2019
    49)          687      24,790    30-Dec-12 202 SW. KENT                                                                       GREENFIELD          IA            50849      12/31/2022               5/5/2019
    50)          688      18,742    19-Nov-12 413 W HURON STREET                                                                 MISSOURI VALLEY     IA            51555      10/21/2019               5/5/2019
    51)          689      18,604    30-Dec-12 201 N. FILLMORE                                                                    MOUNT AYER          IA            50854      5/31/2021                5/5/2019
    52)          692      42,987    30-Dec-12 1150 EAST 3RD                                                                      SUPERIOR            NE            68978      6/30/2023                5/5/2019
    53)          694      24,199    19-Nov-12 312 FLACK STREET                  PO BOX 720                                       ALLIANCE            NE            69301       1/5/2022                5/5/2019
    54)          698      31,549    19-Nov-12 718 4TH STREET                                                                     GOTHENBURG          NE            69138      7/31/2029                5/5/2019
Shopko GOB                                           Case 19-80064-TLS             Doc 336              Filed 02/06/19 Entered 02/06/19 17:05:41                 Desc Main
Post Petition Closures
                                                                                                       Document      Page 6 of 7
   Count       Store #   Sqft.     Open Date                       Address 1                   Address 2             Address 3              City         State     Zip    Lease Termination   Expected Store Close Date
    55)          706      26,586     02-Jul-12 115 LEROUX DRIVE                                                                  DONIPHAN           MO            63935      3/31/2025                5/5/2019
    56)          710      17,707     02-Jul-12 212 NORTH MAIN STREET                                                             GALLATIN           MO            64640      5/31/2021                5/5/2019
    57)          732      42,446    06-Aug-12 3225 10TH STREET EAST                                                              GLENCOE            MN            55336      11/13/2020               5/5/2019
    58)          742      40,974    10-Sep-12 421 GATEWAY DRIVE NE                                                               EAST GRAND FORKS   MN            56721      11/30/2027               5/5/2019
    59)          749      21,822    10-Sep-12 301 1ST AVENUE SOUTH                                                               SAINT JAMES        MN            56081      3/31/2019                5/5/2019
    60)          751      32,364    10-Sep-12 1712 SD HWY 10                                                                     SISSETON           SD            57262      1/31/2023                5/5/2019
    61)          756      23,287    19-Nov-12 1255 MAIN STREET                                                                   LANDER             WY            82520      7/31/2029                5/5/2019
    62)          788      35,893    24-Sep-12 200 COMMERCE DRIVE                                                                 COLUMBUS           WI            53925      9/30/2027                5/5/2019
    63)          793      35,775    02-May-14 2050 HORICON STREET                                                                MAYVILLE           WI            53050      7/31/2029                5/5/2019
    64)          794      35,906    24-Nov-14 814 13TH AVENUE SW                                                                 QUINCY             WA            98848      11/30/2029               5/5/2019
    65)          798      25,897    20-Sep-15 1635 E. HIGHWAY 40                                                                 BALLARD            UT            84066      9/30/2030                5/5/2019
    66)          799      25,915    20-Sep-15 440 W. MAIN STREET                                                                 TREMONTON          UT            84337      9/30/2030                5/5/2019
    67)           10     124,761    13-Nov-69 1150 WEST WASHINGTON                                                               MARQUETTE          MI            49855      12/31/2031              5/12/2019
    68)           16      83,179     02-Jun-71 2530 FIRST AVENUE NORTH                                                           ESCANABA           MI            49829      12/31/2035              5/12/2019
    69)           19      96,325    07-Sep-72 701 S. CHURCH ST.                                                                  WATERTOWN          WI            53094      12/31/2031              5/12/2019
    70)           26      93,845    25-Sep-78 2761 PRAIRIE AVE.                                                                  BELOIT             WI            53511      12/31/2031              5/12/2019
    71)           27     100,010    05-Nov-79 4801 WASHINGTON AVE                                                                RACINE             WI            53406      12/31/2031              5/12/2019
    72)           28      98,030    05-Nov-79 800 EAST MAES AVE                                                                  KIMBERLY           WI            54136      12/31/2035              5/12/2019
    73)           31      97,961     27-Oct-80 5300 52ND ST                                                                      KENOSHA            WI            53144      12/31/2031              5/12/2019
    74)           41      90,461    19-Mar-84 1209 18TH AVE NORTHWEST          OAK PARK MALL                                     AUSTIN             MN            55912      12/31/2031              5/12/2019
    75)           48      66,827     09-Jul-84 2005 KRENZIEN DRIVE                                                               NORFOLK            NE            68701      12/31/2031              5/12/2019
    76)           49      66,735     15-Oct-84 500 NORTH HIGHWAY 281                                                             ABERDEEN           SD            57401      12/31/2035              5/12/2019
    77)           58      66,713    30-Sep-85 1755 NORTH HUMISTON AVE.                                                           WORTHINGTON        MN            56187      12/31/2031              5/12/2019
    78)           60      66,784    30-Sep-85 2610 BRIDGE AVE.                                                                   ALBERT LEA         MN            56007      12/31/2031              5/12/2019
    79)           61      90,414     28-Oct-85 501 HWY. 10 SE                                                                    ST CLOUD           MN            56304      5/31/2026               5/12/2019
    80)           67      94,068     13-Oct-86 1649 POLE LINE RD E.                                                              TWIN FALLS         ID            83301      12/31/2035              5/12/2019
    81)           70      90,590     13-Jul-87 13414 E SPRAGUE AVE                                                               SPOKANE            WA            99216      12/31/2035              5/12/2019
    82)           91      94,225     12-Jul-89 1341 NORTH MAIN STREET                                                            LOGAN              UT            84341      5/31/2026               5/12/2019
    83)          102      83,180     05-Jul-90 2741 ROOSEVELT ROAD                                                               MARINETTE          WI            54143      12/31/2035              5/12/2019
    84)          122      89,447    04-Mar-94 1340 NORTH WENATCHEE AVENUE                                                        WENATCHEE          WA            98801      1/31/2024               5/12/2019
    85)          206      30,622    06-Nov-16 701 GREAT BASIN BLVD                                                               ELY                NV            89301      11/30/2031              5/12/2019
    86)          520      22,382    13-Mar-16 2585 STATE HWY 14                                                                  ALBION             NE            68620      2/28/2026               5/12/2019
    87)          535      25,976    27-Mar-15 320 HIGHWAY 12 EAST                                                                BOWMAN             ND            58623      2/28/2023               5/12/2019
    88)          536      25,819    27-Mar-15 515 EAST OKLAHOMA AVENUE                                                           ULYSSES            KS            67880      10/31/2022              5/12/2019
    89)          537      26,738    27-Mar-15 1026 N. INDEPENDENCE AVENUE                                                        BELOIT             KS            67420      3/31/2023               5/12/2019
    90)          539      35,499    27-Mar-15 1907 S. STOCKTON AVENUE                                                            MONAHANS           TX            79756      3/31/2025               5/12/2019
    91)          540      36,399    27-Mar-15 334 E. HIGHWAY 302                                                                 KERMIT             TX            79745      9/30/2022               5/12/2019
    92)          541      36,565    27-Mar-15 509 BLAIR STREET                                                                   DALHART            TX            79022      3/31/2022               5/12/2019
    93)          542      30,470    27-Mar-15 1301 S. MAIN STREET                                                                PERRYTON           TX            79070      9/24/2020               5/12/2019
    94)          544      26,057     21-Jun-15 500 N CENTRAL AVE                                                                 SIDNEY             MT            59270      10/31/2034              5/12/2019
    95)          551      25,021    27-Mar-15 334 N. HALLECK STREET                                                              DEMOTTE            IN            46310      3/31/2021               5/12/2019
    96)          553      42,773    27-Mar-15 1903 NORTH BUCKEYE AVENUE                                                          ABILENE            KS            67410      8/31/2028               5/12/2019
    97)          554      40,600    27-Mar-15 1203 NORTH MAIN STREET                                                             ANDREWS            TX            79714      9/30/2023               5/12/2019
    98)          555      23,459    27-Mar-15 1145 SOUTH HIGHWAY 191                                                             MOAB               UT            84532      2/28/2030               5/12/2019
    99)          560      30,701     21-Jun-15 816 E STATE RD                                                                    FAIRVIEW           OK            73737      2/28/2025               5/12/2019
    100)         568      25,572     21-Jun-15 200 10TH AVE SE                                                                   NEW PRAGUE         MN            56071      10/31/2022              5/12/2019
    101)         569      22,331     21-Jun-15 1400 MORNINGSIDE DR                                                               MILBANK            SD            57252      5/31/2020               5/12/2019
    102)         576      22,273     04-Oct-15 2500 E HIGHWAY 90                                                                 ALPINE             TX            79830      6/30/2025               5/12/2019
    103)         580      22,274     04-Oct-15 6717 HIGHWAY 200                                                                  CARRINGTON         ND            58421      6/30/2025               5/12/2019
    104)         584      26,282     02-Oct-16 6355 MAIN STREET                                                                  BONNERS FERRY      ID            83805      10/31/2031              5/12/2019
    105)         589      31,777    13-Mar-16 22422 HIGHWAY 9                                                                    CRESCO             IA            52136      2/28/2031               5/12/2019
    106)         594      25,877     10-Jul-16 1951 E KING AVE                                                                   CHAMBERLAIN        SD            57325      7/31/2031               5/12/2019
    107)         606      42,456    20-May-11 56835 STATION DRIVE                                                                CALUMET            MI            49913      10/20/2020              5/12/2019
    108)         642      36,045     15-Oct-12 540 JENNER DRIVE                                                                  ALLEGAN            MI            49010      7/31/2029               5/12/2019
Shopko GOB                                          Case 19-80064-TLS              Doc 336            Filed 02/06/19 Entered 02/06/19 17:05:41                  Desc Main
Post Petition Closures
                                                                                                     Document      Page 7 of 7
   Count       Store #   Sqft.    Open Date                       Address 1                  Address 2             Address 3                City        State     Zip    Lease Termination   Expected Store Close Date
    109)         643     35,527     15-Oct-12 91 W. PINE LAKE DRIVE           P.O. BOX 979                                     NEWAYGO             MI            49337      7/31/2029               5/12/2019
    110)         647     47,108     15-Oct-12 1101 N. INDIANA AVENUE                                                           SYRACUSE            IN            46567      4/30/2019               5/12/2019
    111)         648     47,147    10-Sep-12 2655 WEST CHICAGO BLVD           PO BOX 306                                       TECUMSEH            MI            49286      4/30/2023               5/12/2019
    112)         649     45,058    10-Sep-12 1995 SOUTH CEDAR                 PO BOX 97                                        IMLAY CITY          MI            48444      8/31/2023               5/12/2019
    113)         651     35,521    10-Sep-12 2278 N. COMFORT DRIVE                                                             HART                MI            49420      5/31/2031               5/12/2019
    114)         652     36,335    10-Sep-12 400 SOUTH MAIN STREET            PO BOX 340                                       BROOKLYN            MI            49230      1/30/2021               5/12/2019
    115)         653     42,473    10-Sep-12 174 JAMES ROBERTSON DRIVE        PO BOX 391                                       GLADWIN             MI            48624      5/22/2021               5/12/2019
    116)         656     26,136    10-Sep-12 784 S. CEDAR STREET STE E                                                         KALKASKA            MI            49646      8/31/2024               5/12/2019
    117)         658     33,186    06-Aug-12 123 N. 24TH STREET                                                                BEATRICE            NE            68310      5/31/2021               5/12/2019
    118)         669     35,716     15-Oct-12 1345 S. FREDERICK AVENUE        P.O. BOX 271                                     OELWEIN             IA            50662      7/31/2025               5/12/2019
    119)         673     32,499    19-Nov-12 1511 EAST 4TH STREET                                                              AINSWORTH           NE            69210      7/31/2029               5/12/2019
    120)         674     28,014    19-Nov-12 1003 CENTRAL AVE. WEST                                                            CLARION             IA            50525      7/31/2029               5/12/2019
    121)         679     28,117    19-Nov-12 1006 S. COUNTY ROAD              PO BOX 189                                       TOLEDO              IA            52342      9/30/2021               5/12/2019
    122)         686     29,823    19-Nov-12 902 S LOCUST                                                                      GLENWOOD            IA            51534      6/30/2019               5/12/2019
    123)         696     28,626    19-Nov-12 505 W. HOLME ST.                 PO BOX 361                                       NORTON              KS            67654      7/31/2020               5/12/2019
    124)         697     29,441    19-Nov-12 1710 NORTH STREET                                                                 SENECA              KS            66538      6/30/2027               5/12/2019
    125)         704     32,709     02-Jul-12 1300 STONE STREET               PO BOX 590                                       FALLS CITY          NE            68355      10/31/2019              5/12/2019
    126)         705     42,488     02-Jul-12 2001 EAST 9TH STREET                                                             TRENTON             MO            64683      3/17/2023               5/12/2019
    127)         709     27,508     02-Jul-12 1307 S STATE HWY 32                                                              EL DORADO SPRINGS   MO            64744      9/30/2019               5/12/2019
    128)         729     34,502    30-Dec-12 777 BYPASS ROAD                  P.O. BOX 247                                     BRANDENBURG         KY            40108      11/30/2019              5/12/2019
    129)         734     28,584     15-Oct-12 601 DIVISION AVENUE SOUTH       PO BOX 66                                        CAVALIER            ND            58220      1/31/2024               5/12/2019
    130)         737     33,180     15-Oct-12 932 W. 12TH STREET                                                               GRAFTON             ND            58237      12/4/2021               5/12/2019
    131)         741     28,892     15-Oct-12 225 HWY 2 SE                    P.O. BOX 386                                     RUGBY               ND            58368      12/31/2021              5/12/2019
    132)         760     52,071    19-Nov-12 1105 BRIDGER DRIVE                                                                GREEN RIVER         WY            82935      10/31/2020              5/12/2019
    133)         765     26,087    19-Nov-12 1080 HWY 414                     PO BOX 219                                       MOUNTAIN VIEW       WY            82939      2/28/2025               5/12/2019
    134)         767     32,133     15-Oct-12 100 SOUTH 20TH STREET                                                            WORLAND             WY            82401      7/31/2029               5/12/2019
    135)         789     42,511    24-Sep-12 825 WEST FULTON STREET                                                            WAUPACA             WI            54981      9/30/2027               5/12/2019
    136)         791     27,893     15-Oct-12 616 E US HWY 9                                                                   FOREST CITY         IA            50436      3/31/2022               5/12/2019
    137)         797     38,750    20-Sep-15 6475 U.S. HIGHWAY 93 SOUTH #15                                                    WHITEFISH           MT            59937      9/30/2030               5/12/2019
